Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the correspondence filed on 01/11/2021.
Claims 1, 5-9, 13, 15-16 and 20 are currently pending and have been found to be allowable.

Allowable Subject Matter
Claims 1, 5-9, 13, 15-16 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present disclosure describes systems and methods for scheduling jobs in an organization. The job may pertain to a variety of domains, and may involve an organization's internal administrative tasks or may involve project related tasks. In an example embodiment, a job scheduler may identify appropriate resources to perform a job to be allocated. The job scheduler may identify appropriate resources, based on information pertaining to the job, referred to as job information, and information pertaining resources of the organization, referred to as resource information. For example, a job analyzer may analyze an incoming job to identify attributes, such as a domain, a priority level, and a complexity level. Further, a resource analyzer may 
Additional reasons for allowance are based on Applicant's remarks on pages 11-23 of 01/11/2021.

The closest prior art is Gatti et al. (US 8,918,789 B2). Gatti et al. discloses: a job analyzer couple to the processor to receive a job for allocation and analyze the job to obtain information pertaining to the job using a content analysis technique, the information comprising at least one of a domain of the job and a priority level of the job (see Figure 3B and related text in Column 8, lines 63-66): a job scheduler coupled to the processor to implement an expertise-estimation modeling technique to iteratively determine model parameters and expertise of the plurality of resources (Column 5, lines 49-53); update a list of resources over a period of time based on the iteratively determined model parameters and the expertise of the plurality of resources; and recommend a resource, from among the updated list of resources, to perform the job by processing the job information and the resource information using the expertise- estimation modeling technique (Column 8, lines 36-43). Gatti et al. further discloses to: determine a performance score for each resource of the plurality of resources to perform the job, wherein the performance score represents that the corresponding resource is suitable for the job (Column 5, lines 49-53); determine a list of resources based on the performance score of each resource, wherein the list of the resources is determined by use of a supervised learning model, the supervised learning model comprising a job vector for each job type and a resource vector corresponding to each 
Kunde et al. (US 2017/0076241 A1). Kunde et al. discloses: performance metrics (Paragraph 0070); to normalize and interval transform a combination of the plurality of performance metrics using at least one of a min-max normalization (Paragraph 0092); and to determine a performance score for each resource of the plurality of resources to perform the job based on the normalized and interval transform combination of the plurality of performance metrics (Paragraph 0102). Kunde et al. further discloses an availability score for each resource of the plurality of resources (Paragraph 0075).
Johnson et al. (US 2016/0063192 A1). Johnson et al. discloses to normalize and interval transform performance metrics using at least one of a min-max normalization and sigmoid function (Paragraph 0097).
Nath et al. (US 2015/0317582 A1). Nath et al. discloses an expectation-maximization technique for optimizing the recommendation and bundling of tasks to particular workers (Paragraphs 0020-0022). Nath et al. further discloses a probability of each resource completing the job based on historical job data associated with each resource (Paragraph 0016 & Paragraph 0063).
Pandya et al. (US 2018/0158016 A1). Pandya et al. discloses to determine a workload of each of the plurality of resources based on a real-time tracking of current number of jobs and a complexity of jobs assigned to each resource (Paragraph 0041).
Zhang H, Xiao L, Chen W, Wang Y, Jin Y. Multi-task label embedding for text classification. arXiv preprint arXiv:1710.07210. 2017 Oct 17. Zhang discloses the use of n-grams to predict categorical distribution for specific text classification tasks (Page 2, Methodology).
Wang SI, Manning CD. Baselines and bigrams: Simple, good sentiment and topic classification. In Proceedings of the 50th Annual Meeting of the Association for Computational Linguistics (Volume 2: Short Papers) 2012 Jul (pp. 90-94). Wang discloses the benefits of using bigrams (Page 93, 4.4 Benefits of bigrams depends on the task).
However, the cited art, alone or in any combination, fails to teach or suggest at least: a system, comprising: a processor; a resource database; a job analyzer coupled to the processor to: receive a job for allocation; and analyze the job to obtain information pertaining to the job using a content analysis technique, the information comprising at least one of a domain of the job and a priority level of the job; a resource analyzer coupled to the processor to: monitor a plurality of performance metrics of each resource of a plurality of resources, wherein the plurality of performance metrics are stored in the resource database, and wherein the plurality of performance metrics are provided from the resource database to the resource analyzer by use of a push protocol; normalize and interval transform a combination of the plurality of performance metrics using at least one of a min-max normalization and sigmoid function ; determine a performance score for each resource of the plurality of resources to perform the job based on the normalized and interval transform combination of the plurality of performance metrics, wherein the performance score represents that the corresponding 
Nor does the remaining prior art of record remedy the deficiencies found in the cited prior art. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Response to Arguments
Applicant’s arguments, filed on 01/11/2021, with respect to claims 1, 5-9, 13, 15-16 and 20 have been fully considered and are persuasive.  The rejections of claims 1, 5-9, 13, 15-16 and 20 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624